Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Munshi (US 7266616 B1) which teaches the newly added limitation in combination with Mullins from the previous office action. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Amending claim 1 with the limitations from previously rejected claims 4-5 without arguing against Mullins and how it applies to claims 4-5 in the previous office action is an admission that Mullins teaches the limitations of claims 4-5.
Specification
Examiner notes claim(s) 6 as amended, overcomes the spec objection. Therefore the objection is accordingly withdrawn.
Claim Rejections - 35 USC § 112
Examiner notes claim(s) 7 as amended, overcomes the112 rejection. Therefore the rejection is accordingly withdrawn. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “as much as possible”. This phrase is vague, unclear and fails to establish the meets and bounds of the claim. In a broadest reasonable interpretation, “as much as possible” could mean a physical area set to a maximum area or how many times the area is set (i.e. set the area once every 10 seconds, or set the area 100 times). There is no clear definition in the specification, this phrase in only mentioned once at paragraph 201. The phrase must be deleted or amended according to support found in the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 20160049005 A1) in view of Munshi (US 7266616 B1).
Regarding claim 1, Mullins teaches an augmented reality (AR) remote communication method of providing, by a computing device, communication within an AR environment based on an image of a three-dimensional (3D) space whose give area is secured, the method comprising: obtaining a physical space image of a physical space around a user (e.g. A user 102 may utilize the viewing device 101 to capture a view of a scene having several physical objects (e.g., object A 116, object B 118, object C 120, and object D 122) in a real world physical environment 114 viewed by the user 102- para. 33-34); setting a 3D security area based on the obtained physical space image (e.g. determining locations that are safe or dangerous based on the physical characteristics of a first object and a second object- para. 53 and 74); performing security processing for converting the physical space image based on the set 3D security area and providing a security image generated by performing the security processing (e.g. the server 110 may generate an augmented visualization in the image by coloring safe areas in green and dangerous areas in red in the scene viewed by the user 102 through the viewing device 101- para. 41);
wherein setting the 3D security area based on the obtained physical space image comprises providing a 3D security area designation interface in which the 3D security area is set in the physical space image (para. 33, 41, 53 and 74. The system designates colored areas as safe areas which reads on “designation interface”, being as Mullins defines a “user” as machine or human), 
wherein the 3D security area designation interface comprises at least one interface of an interface in which a real object is designated in the physical space image and an interface in which 3D model information corresponding to the real object is set and 3D space information on the real object is obtained (para. 33, 41, 53 and 74).
As seen above, Mullins teaches whose 3D security area will be set (para. 53 and 74) but fails to teach wherein the 3D model information includes an appearance information of the real object and information on a virtual object generated in a shape matched with the 3D space information of the real object.
In the same filed of 3D imaging, Munshi teaches wherein the 3D model information includes an appearance information of the real object and information on a virtual object generated in a shape matched with the 3D space information of the real object (e.g. Modeling refers to the creation of the virtual characters, objects, and environments that will be used in the movie or feature being produced. Computer modeling can occur using a wide range of computer based three-dimensional techniques, ranging from virtual modeling techniques for the direct creation of virtual objects, to the use of three-dimensional digitizers to capture the shape of real-world objects and form virtual objects therefrom. For each object, the modeling process yields a body of numerical and symbolic information (hereinafter "model") that describes its geometry and other characteristics, usually in isolation from other objects- col. 1, ll. 37-47). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process 3D data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Mullins with the features of real object attributes as taught by Munshi. The motivation would have been Selection of these rendering parameters will have a great impact on the quality, refinement, and energy of the rendered frames produced by the rendering engine (col. 3, ll. 60-65).
Regarding claim 8, see the rejection of claim 1 above. Mullins as modified by Munshi further teach(es) wherein the 3D model information is displayed on the physical space image and overlapped on the physical space image (e.g. Augmented reality applications allow a user to experience information, such as in the form of a virtual object such as a three-dimensional virtual object overlaid on an image of a physical object captured with a camera of a viewing device- Mullins: para. 20).
Regarding claim 9, see the rejection of claim 8 above. Mullins as modified by Munshi further teach(es) wherein setting the 3D security area based on the obtained physical space image further comprises providing a 3D model information setting interface, and wherein the 3D model information setting interface provides a detailed shape setting so that the displayed 3D model information is implemented in a shape matched with the real object whose 3D security area (Munshi: .g. col. 1, ll. 37-47) will be set as much as possible (for this phrase see 112 rejection above). Any value for a size or number of times the area is set would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 20160049005 A1) in view of Munshi (US 7266616 B1) as applied to claim 1 above, in view of Ji (US 20200036957 A1).
Regarding claim 6, see the rejection of claim 1 above. As can be seen above, Mullins as modified by Munshi teach/es wherein setting the 3D security area based on the obtained physical space image comprises: setting, as the 3D security area, a given area matched with the 3D space information or remaining areas other than the give area (Mullins: para. 33, 41, 53 and 74) but fails to teach displaying a blurred 3D security image of the 3D security area.
In the same field of AR object imaging, Ji teaches and displaying a blurred 3D security image of the 3D security area (e.g. in order to highlight or emphasize the target object image (other parts in the depth image may be blurred or neglected at the same time), the server 11 may obtain a corresponding image region in the depth image according to the photographing direction of the depth image and extract the target object image from the image region- para. 46). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR objects.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Mullins as modified by Munshi with the features of blurring as taught by Ji. The motivation would have been to attract a user’s attention to important areas/features of an object (para. 46).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 20160049005 A1) in view of Munshi (US 7266616 B1) in view of Ji (US 20200036957 A1) as applied to claim 6 above, in view of Marston (US 20200351447 A1).
Regarding claim 7, see the rejection of claim 6 above. As can be seen above, Mullins as modified by Munshi and Ji  teach/es all the limitations of claim 7 except transmitting the 3D security image to a remote user computing device, receiving virtual content of the 3D security image from the remote user computing device, and displaying an AR image obtained by overlaying the received virtual content on the 3D security image.
In the same field of AR/VR objects, Marston teaches transmitting the 3D security image to a remote user computing device, receiving virtual content of the 3D security image from the remote user computing device, and displaying an AR image obtained by overlaying the received virtual content on the 3D security image (e.g. additionally the wearable camera system to incorporate a means of digitally recording and/or transmitting line of sight video linked to a wireless communication transmitter thus enabling the user to view the images captured by the camera sensor on a suitable external wireless communication enabled remote electronic device, for example a handheld computing device (e.g., a smart phone) or a wearable electronic device (e.g., a smart watch) by means of a software interface or application; said software interface having the capability of object detection and tracking using color, feature, temperature variation, and/or motion to detect one or more specified heat signatures, colors or shapes and to track the movement of an object or target and said software interface also having the capability to provide Augmented reality ( AR) to enrich a user's real environment by adding spatially aligned virtual objects (3D models, 2D textures, textual annotations, etc.) superimposed over the top of real world video images captured by the camera for the purpose of enhancing the users line of sight analysis either via wireless transmission to one or more users, or during replay in real time or altered speed- para. 9). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process AR/VR objects.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Mullins as modified by Munshi and Ji  with the features of transmitting images as taught by Marston. The motivation would have been enhancing the users line of sight analysis (para. 9).

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 20160049005 A1) in view of Munshi (US 7266616 B1) as applied to claim 1 above, in view of Hedley (EP 0221704 A2).
Regarding claim 10, see the rejection of claim 1 above. As can be seen above, Mullins as modified by Munshi teach/es all the limitations of claim 10 except wherein the 3D model information is determined as a hexahedron if the real object is a rectangular box shape or the 3D model information is determined as a cylinder if the real object is a cylindrical shape.
In the same field of modeling, Hedley teaches wherein the 3D model information is determined as a hexahedron if the real object is a rectangular box shape or the 3D model information is determined as a cylinder if the real object is a cylindrical shape (e.g. The address data, defining the shape, can be derived by mathematical calculation, using a computer if necessary, for relatively simple shapes such as cubes or spheres, and by detailed computer analysis or with a model or real object and a digitizer in the case of relatively complex shapes such as aircraft, spacecraft or motor cars. The video data, defining the surface detail, does so in terms of hue, luminance and saturation- page 3, ll. 35-41). Hedley shows defining shapes such as cubes and spheres with mathematical calculations. It is an obvious variation to use the same method with a cylinder. The claim language basically states if the real object is a cube/box, we will call in a hexahedron (same as a cube), or if the real object is a cylindrical shape we will call it a cylinder. This is an obvious feature of Munshi’s virtual object creation based on the shape of the real world object. Cubes, cylinders and hexahedrons are all known simple geometric shapes and would be obvious to one skilled to call them or label them as such in a computer program.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613